Citation Nr: 1447861	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a crush injury to the left third, fourth, and fifth fingers, to include a scar.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to June 1995.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board most recently remanded the case in July 2014 to afford the Veteran an opportunity for a Board hearing, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for compliance with the Board's July 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the July 2014 remand, the Board directed the AOJ to verify the Veteran's correct address and then schedule him for a videoconference hearing for reasons detailed in that decision.  The claims file appears to reflect that no actions were taken on remand.  The only action evident after the issuance of the Board remand is a recertification of the appeal by the AOJ.  On review, it is unclear if this development was accomplished prior to recertification of the appeal to the Board, and remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his complete and current mailing address and document such efforts in the claims file.  (The VA treatment records and VBMS electronic claims file show a mailing address that includes an apartment number.)

2.  Then, take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Muskogee in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

